Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2019

                                       No. 04-18-00884-CR

                                    Josue Aaron DELGADO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR2683
                      The Honorable Laura Lee Parker, Judge Presiding


                                         ORDER
        The reporter’s record in this appeal was originally due January 7, 2019; however, the
court extended the deadline to March 1, 2019. The record has not been filed. On March 6,
Uviedo filed a notice of late record stating that her “other duties or activities preclude working
on the record” and that she anticipated the record would be complete by March 15.

        We grant the motion and order Erminia Uviedo to file the record by March 15, 2019.
No extensions will be granted absent a written showing of extraordinary circumstances. If
Uviedo is unable to perform all her duties and complete the record in a timely manner, she must
take whatever steps are necessary, including requesting a substitute reporter or hiring competent
assistance, to file the record by the date ordered. If the record is not filed by the date ordered,
we may order the reporter to appear and show cause why she should not be held in
contempt or otherwise sanctioned.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” Tex. R. App. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court